Title: To Thomas Jefferson from John Nicholson, 22 March 1808
From: Nicholson, John
To: Jefferson, Thomas


                  
                     Sir,
                     
                        Herkimer, March 22, 1808.
                  
                  I am informed by a person on whom I can rely that he lately heard one Philo Murray declare that he was to have $5 per day to follow Comfort Tyler into the southwestern Country, that another attempt was to be made there to effect a dismemberment, and that in order to this a strong force from England was to be landed at N. Orleans in the month of June next or sooner. 
                  I am acquainted with Murray, he lives in the same County with Tyler and is in desperate Circumstances. 
                  I conceive it my duty to transmit this information to the Executive, without any Comments upon its importance. I am with the highest respect your most obt. Servt.
                                       
                            
                            John Nicholson
                     
                        
               